[Cite as State v. Brown, 2020-Ohio-5140.]




                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


 STATE OF OHIO,                                      :      OPINION
 LAKE COUNTY HUMANE SOCIETY,

                  Plaintiff-Appellee,                :
                                                            CASE NOS. 2020-L-002
         - vs -                                      :                2020-L-003

 TOM BROWN, et al.,                                  :

                  Defendants-Appellants.             :


 Criminal Appeals from the Painesville Municipal Court, Case Nos. 2017 CRB 00318 and
 2017 CRB 00319.

 Judgment: Affirmed.


 J. Jeffrey Holland, Holland and Muirden, 1343 Sharon-Copley Road, P.O. Box 345,
 Sharon Center, Ohio 44274 (For Plaintiff-Appellee).

 Michela J. Huth, P.O. Box 17, Bolivar, Ohio 44612 (For Defendants-Appellants).



THOMAS R. WRIGHT, J.

        {¶1}      Appellants, Tom Brown and Judith Brown, appeal the decision denying their

motion to suppress and finding them in violation of community control. We affirm.

        {¶2}      Tom and Judith Brown are the owners of Caroline's Kids Pet Rescue, a cat

rescue shelter in Concord, Ohio. In 2018, we affirmed their 24 convictions of cruelty

against companion animals. State v. Wolford-Lee, 11th Dist. Lake No. 2017-L-122, 2018-

Ohio-5064, appeal not allowed, 155 Ohio St.3d 1421, 2019-Ohio-1421, 120 N.E.3d 868.
They were both sentenced to 90 days on each count, suspended; fined $500 on each

count, suspended; and ordered to serve 36 months of community control.

       {¶3}   After an inspection in September 2019, appellee, the Lake County Humane

Society (LCHS), alleged the Browns had three community control violations. The Browns

moved to suppress all evidence from the inspection. The trial court overruled the motion

to suppress and found the Browns committed three community control violations. The

trial court did not revoke their community control but extended the length to five years and

imposed stricter terms.

       {¶4}   The Browns raise five assignments of error, which we address out of order.

Their second and third assignments assert:

       {¶5}   “[2] The Trial Court abused its discretion when it denied Appellants' Motion

to Suppress the evidence.

       {¶6}   “[3] Lake Humane Society violated Appellant's Fourth Amendment rights

when it entered the front door of Caroline's Kids.”

       {¶7}   The Browns first allege that the LCHS lacked reasonable articulable

suspicion to conduct a search of the shelter, and as such, suppression was warranted.

Second, they contend that even if LCHS had consent to enter, their initial entry into the

vestibule of the structure nevertheless violated their Fourth Amendment rights because

the LCHS did not have permission to enter this part of the building. We disagree with

both arguments.

       {¶8}   The Fourth Amendment to the United States Constitution guarantees “[t]he

right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures * * *.” Fourth Amendment, United States




                                             2
Constitution. The Ohio Constitution likewise protects against arbitrary government

invasions. State v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d 993, ¶ 11,

citing State v. Robinette, 80 Ohio St.3d 234, 685 N.E.2d 762 (1997). The touchstone of

both is reasonableness. State v. Michael, 2013-Ohio-3889, 995 N.E.2d 286, ¶ 10 (10th

Dist.).

          {¶9}   “‘[S]earches conducted outside the judicial process, without prior approval

by judge or magistrate, are per se unreasonable under the Fourth Amendment—subject

only to a few specifically established and well-delineated exceptions.’” (Footnote

omitted.) Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967).

          {¶10} “When a defendant moves to suppress evidence recovered during a

warrantless search, the state has the burden of showing that the search fits within one of

the defined exceptions to the Fourth Amendment's warrant requirement. Athens v. Wolf,

38 Ohio St.2d 237, 241, 313 N.E.2d 405 (1974).” State v. Banks-Harvey, 152 Ohio St.3d

368, 2018-Ohio-201, 96 N.E.3d 262, ¶ 17-18.

          {¶11} “A search based on consent is one exception to the Fourth Amendment's

general warrant requirement. State v. Robinette, 80 Ohio St.3d 234, 243, 685 N.E.2d 762

(1997). When the state seeks to rely upon consent to justify a search, it has the burden

of establishing that the consent was voluntary and freely given. Id. ‘The standard for

measuring the scope of a suspect's consent under the Fourth Amendment is that of

“objective” reasonableness—what would the typical reasonable person have understood

by the exchange between the officer and the suspect?’ (Citations omitted.) Florida v.

Jimeno, 500 U.S. 248, 250–51, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991).” State v. Ferrell,

91 N.E.3d 766, ¶ 12-13 (11th Dist.).




                                               3
       {¶12} “[V]alid consent can be given by one other than a defendant if the third party

granting such consent possessed common authority over or other sufficient relationship

to the premises sought to be searched.” State v. Gibson, 164 Ohio App.3d 558, 2005-

Ohio-6380, 843 N.E.2d 224, ¶ 16 (4th Dist.), citing U.S. v. Matlock, 415 U.S. 164, 94 S.Ct.

988, 39 L.Ed.2d 242 (1974).

       {¶13} Moreover, when consent to a search is given, probable cause to conduct a

search is not required. State v. Crawford, 14 Ohio App.2d 41, 43, 236 N.E.2d 214, 215

(1st Dist.1968); State v. Gibson, 164 Ohio App.3d 558, 2005-Ohio-6380, 843 N.E.2d 224,

¶ 16 (4th Dist.), citing Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36

L.Ed.2d 854 (1973).

       {¶14} Appellate     courts   review   rulings   on    a motion to suppress under     a

mixed standard of review. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797

N.E.2d 71, ¶ 8. “[T]he trial court assumes the role of trier of fact and is therefore in the

best   position   to   resolve   factual   questions   and   evaluate   the   credibility   of

witnesses.” Id. We must accept the trial court's findings of fact if they are supported by

competent, credible evidence, and then independently decide whether those facts satisfy

the applicable legal standards without deference to the trial court's decision. Id.

       {¶15} Here, the Browns’ terms of community control authorized random

inspections of animal shelters owned and operated by them by a veterinarian agreed

upon in advance by both parties. The parties disagree as to whether there was an agreed

upon veterinarian authorized to inspect in September 2019.

       {¶16} Megan Newkirk, a veterinarian assistant, testified for LCHS. Newkirk is an

employee of LCHS and was present during the September 3, 2019 inspection of the




                                              4
shelter referred to as Caroline’s Kids. Newkirk and Dr. Amy Wolfgang, a veterinarian,

arrived at the shelter to conduct the inspection.

       {¶17} Newkirk recalled that the shelter has an outside door and an inside door.

She said she knocked on the outside door before entering. Virginia Lee answered the

door. Newkirk told Lee that they were there for a random inspection. Lee let Newkirk

and Wolfgang inside. Newkirk knew Lee and believed she had the authority to let them

inside because Lee “helped run the place.”

       {¶18} Newkirk relayed the following on direct:

       {¶19} “A. She [Lee] opened the door when we all arrived and said she was going

to call Judie [the owner]. So we said okay and gave her five minutes, and then we re-

knocked and she opened the door, and we went in.

       {¶20} “* * *

       {¶21} “Q. Did she step aside to allow you in?

       {¶22} “A. Yes.

       {¶23} “Q. Did she step aside and make room for you to get in?

       {¶24} “A. Yes.

       {¶25} “Q. Did you feel that you were invited in at that point?

       {¶26} “A. Yes.”

       {¶27} There was no objection to Newkirk and Wolfgang entering on the day of the

inspection. Once inside, however, Lee relayed that there was an issue with Wolfgang

being there.   While inside, the LCHS attorney told Newkirk that Wolfgang was not

supposed to be there, so Wolfgang left. Newkirk was not asked to leave.




                                             5
       {¶28} On cross-examination Newkirk explained that she thought Wolfgang was

an approved veterinarian under the Browns’ probation terms because Wolfgang was on

the property and involved with inspecting it in 2018 without dispute by the Browns.

       {¶29} During a prior inspection in 2018, Newkirk recalls finding several violations,

including the Browns caring for too many animals in excess of the terms of their

community control. There were 110 animals in the structure in 2018, but LCHS did not

pursue a violation in 2018 because the parties worked together to resolve the issues.

LCHS took several of the sick animals and provided educational resources to the Browns

to aid them in caring for the animals.

       {¶30} Danamarie Pannella, an attorney for LCHS, also testified. On the day of

the September 2019 inspection, the Browns’ attorney contacted her and was objecting to

Wolfgang’s presence at the shelter because the Browns do not trust her. The two

attorneys agreed that Wolfgang would leave and the remaining LCHS representatives

could stay. Pannella recalls that the Browns’ lawyer instructed her not to count the cats

located in the front room because these cats were in a room leased to another entity

called Purrfect Partners.       Pannella advised the Browns’ lawyer that it is the court’s

decision whether these cats would be counted for community control violation purposes.

       {¶31} The defense called Cassandra Hatch, a LCHS humane agent-in-training.

Hatch testified that she was with Newkirk and Wolfgang on the date of the inspection and

that they knocked on the outer door first, but there was no answer. They then entered

the vestibule and rang the doorbell that was adjacent to the inner door. Hatch said the

doorbell is visible from the outside of the building, and she recalls seeing a sign advising

visitors to use the doorbell.




                                               6
      {¶32} Virginia Lee, a shelter volunteer, testified that she was present during the

September 3, 2019 inspection, and she does not recall the LCHS representatives

knocking on the outside door before they entered the vestibule. When Lee answered the

door, they told her they “needed to come in and inspect the cats.”

      {¶33} The trial court overruled the motion to suppress finding that the search

complied with the terms of the Browns’ probation order and alternatively that the search

was consensual.

      {¶34} “‘The standard for measuring the scope of * * * consent under the Fourth

Amendment is that of “objective” reasonableness—what would the typical reasonable

person have understood by the exchange between the officer and the suspect?’ (Citations

omitted.) Florida v. Jimeno, 500 U.S. 248, 250-51, 111 S.Ct. 1801, 114 L.Ed.2d 297

(1991).” State v. Ferrell, 2017-Ohio-9341, 91 N.E.3d 766, ¶ 13 (11th Dist.).

      {¶35} Here, both Newkirk and Hatch recalled knocking on the outside door before

entering the vestibule to ring the doorbell. Hatch recalls seeing a sign advising people to

use the doorbell. The doorbell is visible from the outside. Once Lee answered the door,

she did not tell the LCHS representatives to leave, but contacted Judith and eventually

returned and allowed them to enter. Once inside, they were advised that Wolfgang was

not welcome, so she left. The others, Newkirk and Hatch, were allowed to stay.

      {¶36} Based on these facts, the typical reasonable person would have understood

that the LCHS representatives were permitted to enter and inspect the premises based

on Lee’s conduct. Their directive excluding Wolfgang while allowing the others to remain

inside conveys they were present with consent.




                                            7
       {¶37} We also find that their initial entrance into the vestibule area of the building

was permissible based on the sign instructing visitors to use the doorbell that was inside

this part of the structure. There was no evidence to the contrary.

       {¶38} Accordingly, we agree with the trial court’s conclusion that the LCHS

representatives entered the shelter and remained for the duration with consent. Thus,

we need not address whether the search complied with the Browns’ community control

terms or their argument that the LCHS lacked reasonable articulable suspicion to search

the shelter.

       {¶39} The Browns’ second and third assigned errors lack merit and are overruled.

       {¶40} The Browns’ first assigned error contends:

       {¶41} “[1.] The Trial Court abused its discretion when it barred Dr. Phillip M. Price

from testifying as an expert.”

       {¶42} We review a trial court’s evidentiary rulings for an abuse of discretion since

trial courts have broad discretion in admitting and excluding evidence.              Guliano v.

Guliano, 11th Dist. Trumbull No. 2010-T-0031, 2011-Ohio-6853, ¶ 18, citing State v.

Hymore, 9 Ohio St.2d 122, 128, 224 N.E.2d 126 (1967).

       {¶43} “‘[T]he term abuse of discretion’ is one of art, connoting judgment exercised

by a court, which does not comport with reason or the record.’ State v. Underwood, 11th

Dist. No. 2008-L-113, 2009-Ohio-2089, 2009 WL 1177050, ¶ 30, citing State v.

Ferranto, 112    Ohio    St.     667,   676–678,     148    N.E.    362    (1925).     *   *   *

[A]n abuse of discretion is the trial court's ‘failure to exercise sound, reasonable, and legal

decision-making.’ State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-Ohio-1900, 2010

WL 1731784, ¶ 62, quoting Black's Law Dictionary (8 Ed.Rev.2004) 11. When an




                                              8
appellate court is reviewing a pure issue of law, ‘the mere fact that the reviewing court

would decide the issue differently is enough to find error (of course, not all errors are

reversible. Some are harmless; others are not preserved for appellate review). By

contrast, where the issue on review has been confined to the discretion of the trial court,

the mere fact that the reviewing court would have reached a different result is not enough,

without more, to find error.’ Id. at ¶ 67.” Ivancic v. Enos, 2012-Ohio-3639, 978 N.E.2d

927, ¶ 70 (11th Dist.).

       {¶44} The Browns argue that Crim.R. 16 did not apply to their community control

revocation proceeding since it is not a criminal proceeding, and even if it did apply, the

rule did not require the exclusion of Dr. Price’s testimony since Crim.R. 16(K) governs

trials, not revocation hearings.

       {¶45} The LCHS, however, contends that the Browns invoked Crim.R. 16 when

they made a Crim.R. 16 discovery request, and consequently the trial court’s application

of the rule was invited by the Browns. The Browns do not dispute that they made a

Crim.R. 16 discovery request or that the court ordered them to comply with Crim.R. 16.

       {¶46} Because a community control revocation hearing is not a criminal

proceeding, the rules of criminal procedure and Crim. R. 16 generally do not apply to

revocation hearings. State v. Griffeth, 5th Dist. Richland No. 10-CA-115, 2011-Ohio-

4426, ¶ 37, citing State v. Parsons, 2nd Dist. Greene No. 96 CA 20, 1996 WL 665004,

*10; accord State v. Shuman, 5th Dist. Stark No. 2009CA00271, 2010-Ohio-3957, ¶ 22.

       {¶47} And as argued by the Browns, a plain reading of Crim.R. 16(K) confirms

that it governs trials:




                                            9
       {¶48} “(K) Expert Witnesses; Reports. An expert witness for either side shall

prepare a written report summarizing the expert witness’s testimony, findings, analysis,

conclusions, or opinion, and shall include a summary of the expert’s qualifications. The

written report and summary of qualifications shall be subject to disclosure under this rule

no later than twenty-one days prior to trial, which period may be modified by the court for

good cause shown, which does not prejudice any other party. Failure to disclose the

written report to opposing counsel shall preclude the expert’s testimony at trial.”

       {¶49} Notwithstanding, Crim.R. 16(A) states:

       {¶50} “(A) Purpose, Scope and Reciprocity. This rule is to provide all parties in a

criminal case with the information necessary for a full and fair adjudication of the facts, to

protect the integrity of the justice system and the rights of defendants, and to protect the

well-being of witnesses, victims, and society at large. All duties and remedies are subject

to a standard of due diligence, apply to the defense and the prosecution equally, and are

intended to be reciprocal. Once discovery is initiated by demand of the defendant, all

parties have a continuing duty to supplement their disclosures.”

       {¶51} The prosecutor twice raised this issue on the first day of the revocation

hearing at the beginning and at the conclusion when the parties were scheduling a date

to continue presenting evidence:

       {¶52} “[PROSECUTOR]: Your Honor, if I may? There is an issue, I guess, that

we have to talk about is that [defense counsel] did file a Criminal Rule 16 request for

discovery, which is why I brought witnesses that might be presented and evidence and

so forth. The State of Ohio inquired * * * [, and w]e received no response from [defense




                                             10
counsel], so we were presuming that there will be no evidence other than the things that

have already been identified by the state.”

        {¶53} Later that same day, the prosecutor again raised this issue:

        {¶54} “[PROSECUTOR]: * * * There have been some discussions about some

witnesses and some evidence and so forth that [defense counsel] would like to present.

This would be a great opportunity for her to provide that to us, because * * * she [gave]

us a Criminal 16 discovery request, we provided her a video, [and] we provided her a

letter specifically laying out every witness. We provided her a lot of things. We’ve got

absolutely nothing back.

        {¶55} “So I’d like to be able to have those things in a reasonable period of time so

we have a chance to look at it, the same way I gave her the courtesy of being able to

look.

        {¶56} “THE COURT: Next Tuesday seems fair enough to me. You know who

you’re going to be calling.

        {¶57} “[DEFENSE COUNSEL]: * * * [F]or the record, * * * Criminal Rule 16

discovery (inaudible) probation rules that the defendant has a right to see the evidence in

advance.

        {¶58} “[PROSECUTOR]: The letter says Criminal Rule 16.

        {¶59} “* * *

        {¶60} “[PROSECUTOR]: Your letter says that.

        {¶61} “THE COURT: So reciprocal discovery is what [the prosecutor] is saying,

and you have to provide him with the same types of evidence he is providing you with.




                                              11
So its ordered that you, by next Tuesday, provide him with items required under Criminal

Rule 16, which you’ve used.

       {¶62} “[DEFENSE COUNSEL] (Inaudible) okay.”

       {¶63} On the second hearing date after the state rested, the Browns called Dr.

Price to testify. They said they wanted to have Price testify as an expert but that he did

not create a report. After an objection by the LCHS, the court limited Price to a factual

witness and did not allow him to give his medical opinions or analyze the medical records.

The Browns did evidently list him as a witness in advance of this second hearing date,

but they did not identify him as an expert witness or a veterinarian. Thus, the LCHS

argued it would be unfairly prejudiced had Price been permitted to testify without notice

that he was an expert in advance of the hearing. The court agreed, ruling: “You can’t

ask him anything that would draw upon his expertise * * * [or to] make observations about

the cats he examined that are the subject of the case, in which he gave no written report

* * *.” It allowed him to testify as a fact witness but not an expert.

       {¶64} In light of these facts, we do not find error. The court ordered the Browns

to exchange their evidence with the LCHS in advance of the second hearing date

consistent with Crim.R. 16. They did not. Regardless of whether Crim.R. 16 applies, the

Browns were on notice that the court directed compliance with Crim.R. 16 to regulate the

fair exchange of discovery between the parties. Thus, the court did not err in excluding

the Browns’ expert who had not been identified in advance of the hearing. State v.

Wolford-Lee, 11th Dist. Lake No. 2017-L-122, 2018-Ohio-5064, ¶ 62, appeal not

allowed, 155 Ohio St.3d 1421, 2019-Ohio-1421, 120 N.E.3d 868. The Browns’ first

assignment lacks merit.




                                              12
       {¶65} We address the Browns’ fourth and fifth assigned errors collectively, which

contend:

       {¶66} “[4.] The Trial Court abused its discretion when it found that the Browns

violated the first and second terms of probation.

       {¶67} “[5.] The Trial Court abused its discretion when it found that the Browns

violated the third term of probation.”

       {¶68} After a two-day hearing, the court found that both Tom and Judith Brown

violated terms one, two, and three of their community control. The Browns raise four

arguments claiming the court erred in finding they violated.

       {¶69} When reviewing challenges to the state’s evidence that a community control

violation occurred, we review the evidence and assess whether the state presented

substantial proof that a violation occurred. State v. Fears, 2018-Ohio-1468, 110 N.E.3d

951, ¶ 17 (5th Dist.). It is not required to prove the individual committed the offense

beyond a reasonable doubt. Id. Instead, the standard “is highly deferential to the decision

of    the    trial   court     and       is   akin   to   a    preponderance     of    the

evidence burden of proof. See State v. Alderson, 4th Dist. Meigs No. 98CA12, 1999 WL

713594 (Aug. 31, 1999).” Id.

       {¶70} Therefore, “the state has to introduce evidence tending to show that it was

more probable than not that the probationer violated the terms of his or her probation.”

State v. Stockdale, 11th Dist. Lake No. 96-L-172, 1997 WL 663688, *3; State v. Russell,

11th Dist. Lake No. 2008-L-142, 2009-Ohio-3147, ¶ 7. Moreover, appellate courts should

not second guess the court’s credibility determinations, which are issues for the trier of

fact. Fears, supra, at ¶ 17.




                                               13
       {¶71} Once a court finds community control was violated, its decision whether to

revoke community control is discretionary, and we review that decision for an abuse of

discretion. Id. at ¶ 18.

       {¶72} The Browns’ community control terms state:

       {¶73} “1. You are not to own, care for or keep any animal in an inhumane,

unsanitary or unlawful manner, or be associated, in any capacity, directly or indirectly,

with any facility which does so, including Caroline Kids Pet Rescue.

       {¶74} “2. Any animal care or rescue organization which you do associate with as

a primary operator or owner is subject to random, unannounced inspections by a

veterinarian who may be accompanied by a probation officer and/or a representative of

the Lake County Society. Lake County Humane Society and you shall agree on such

veterinarian within 3 weeks and notify the probation department of his or her identity. If

Lake County Humane Society and you cannot agree, then each shall nominate a person

in writing to be filed at the Court forthwith and the Court shall appoint. Inspections shall

include the right and opportunity to view and copy records concerning the animals’ care

or any other matter connected with the facility pertaining to animal care provided by it.

       {¶75} “3. You shall not associate with any facility which cares for more than 105

animals, regardless of its location(s).

       {¶76} “4. You shall be responsible for the cost of the veterinarian.”

       {¶77} The Browns’ first and second arguments challenge their violation of the first

term of community control, i.e., that they kept and cared for cats at their facility in an

inhumane manner. First, they argue that the LCHS had to prove they acted negligently

in caring for the animals. We disagree. Instead, the LCHS had to prove the Browns




                                            14
maintained animals in an inhumane, unsanitary, or unlawful manner consistent with the

language employed in their community control terms.            There is no negligence

requirement. Thus, their first argument lacks merit.

       {¶78} Second, the Browns contend the LCHS failed to carry its burden and

establish that the animals were inhumanely treated because the state relied on a

layperson’s testimony to establish that the animals were sick and did not use an expert.

       {¶79} Inhumane is defined as “extremely cruel; causing unacceptable suffering.”

Black's Law Dictionary (11th Ed. 2019).

       {¶80} “The decision whether, and to what extent, to credit the testimony of

particular witnesses is within the peculiar competence of the factfinder, who has seen and

heard the witness.” State v. Rhines, 2d Dist. Montgomery No. 23486, 2010-Ohio-3117,

2010 WL 2643310, ¶ 39. Moreover, because a community control revocation hearing is

not a criminal trial, it has relaxed rules of evidence and procedure. Columbus v.

Bickel, 77 Ohio App.3d 26, 36, 601 N.E.2d 61 (10th Dist.1991). Accordingly, revocation

hearings are not subject to the rules of evidence. State v. Harian, 8th Dist. Cuyahoga No.

97269, 2012-Ohio-2492, ¶ 16.

       {¶81} Ordinarily, Evid.R. 702 governs and dictates that “a witness may testify as

an expert if all of the following apply:

       {¶82} “(A) The witness' testimony either relates to matters beyond the knowledge

or experience possessed by lay persons or dispels a misconception common among lay

persons;

       {¶83} “(B) The witness is qualified as an expert by specialized knowledge, skill,

experience, training, or education regarding the subject matter of the testimony;




                                           15
       {¶84} “(C) The witness' testimony is based on reliable scientific, technical, or other

specialized information. To the extent that the testimony reports the result of a procedure,

test, or experiment, the testimony is reliable only if all of the following apply:

       {¶85} “(1) The theory upon which the procedure, test, or experiment is based is

objectively verifiable or is validly derived from widely accepted knowledge, facts, or

principles;

       {¶86} “(2) The design of the procedure, test, or experiment reliably implements

the theory;

       {¶87} “(3) The particular procedure, test, or experiment was conducted in a way

that will yield an accurate result.”

       {¶88} As stated, Megan Newkirk, a veterinarian assistant for 20 years, testified for

LCHS. She is an LCHS employee who was present during the September 2019 shelter

inspection. She saw at least 20 cats with snotty noses, ten to 20 cats with open-mouth

breathing, 28 with dental problems or painful tooth disease, and two to three cats

appearing to have ringworm. Newkirk also observed that the animals were freely roaming

throughout the home even though some of the cats had highly contagious diseases.

Newkirk wanted to take eight of the cats for immediate medical treatment, but the Browns

did not allow her to take any. Newkirk was also present during the inspection in 2018

during which she saw many of the same conditions.

       {¶89} Although Evid.R. 702 compliance was not required, Newkirk’s testimony

about her credentials established she had ample experience in caring and helping to treat

and diagnose animals. Her testimony and credentials were before the court for it to

consider when assessing the evidence. Moreover, the Browns did not object to her




                                              16
testimony on this basis at the hearing. Thus, they waive all but plain error. A plain error

finding will lie in “extremely rare cases where exceptional circumstances require its

application to prevent a manifest miscarriage of justice ** *.” State v. Morgan, 153 Ohio

St.3d 196, 2017-Ohio-7565, 103 N.E.3d 784.

       {¶90} Here, the trial court believed Newkirk’s account detailing the conditions

found in the shelter and held that there was “convincing testimony that up to 48 of the 105

plus animals housed at the facility suffered from neglect of various conditions and were

in need of veterinary care.” Based on the foregoing, there was evidence showing that it

was more probable than not that the Browns kept certain cats in an inhumane condition

based on Newkirk’s testimony that they were suffering from ailments requiring urgent

veterinarian care.

       {¶91} Thus, there is no plain error and their second argument lacks merit. We

affirm the court’s decision finding the Browns violated the first condition of their community

control.

       {¶92} The Browns’ third argument claims the court erred by finding they violated

the second term of their community control requiring them to cooperate with LCHS’s

random inspections. The Browns argue that the parties never had an agreed upon

veterinarian, and therefore, term two of their community control regarding inspections did

not apply at the time of the 2019 inspection.

       {¶93} In support, the Browns argue that the LCHS 2018 shelter inspection that

was referenced during the revocation hearing and construed by the trial court as the

Browns waiving their right to agree to a veterinarian was an inspection conducted under

their appeal bond conditions, and not their terms of community control. Consequently,




                                             17
they assert the 2018 inspection that was led by Wolfgang has no bearing on whether the

Browns consented to Wolfgang as the agreed upon veterinarian consistent with the terms

of their community control.

      {¶94} As they allege, the Browns’ sentence was stayed pending the direct appeal

of their convictions from approximately October 2017 until December 17, 2018 when we

affirmed their convictions. Thus, before December 2018, they were not subject to the

community control terms in their sentencing judgment. Instead, the Browns claim the

2018 inspection was conducted pursuant to the terms in their appeal bond. The LCHS

does not challenge this contention. The terms of the appeal bond are not before us.

      {¶95} The trial court found that the Browns failed to cooperate with inspections by

“failing to timely agree to a veterinarian in a timely fashion as required by Term No. 2.

After agreeing to Dr. Wolfgang in the 2018 annual inspection, they unjustifiably reneged

on his inspection efforts on September 3, 2019. They failed to fully cooperate with the

random inspections * * *.”

      {¶96} We disagree with the conclusion that Browns consented to Wolfgang as the

agreed upon veterinarian under their community control terms based on Wolfgang’s prior

2018 inspection. The Browns’ community control conditions did not yet apply.

      {¶97} However, we agree with the court’s conclusion that the Browns failed “to

timely agree to a veterinarian in a timely fashion as required by Term No. 2.” As stated,

term two of their community control required the Browns to agree on a veterinarian with

the LCHS to perform the inspections within three weeks. If the parties did not agree, term

two required each to “nominate a person in writing to be filed at the Court forthwith and

the Court shall appoint * * *.” Because the Browns and the LCHS never had an agreed




                                           18
upon veterinarian, the Browns were obligated to submit a written nomination to the court

three weeks after their community control commenced. They did not, and as such, they

were not in compliance with their community control. Thus, their third argument lacks

merit.

         {¶98} The Browns fourth and final argument contends they did not violate the third

term of their community control, which precludes them from associating with a facility that

houses more than 105 animals.

         {¶99} The parties stipulated there were 113 cats in the building. At the beginning

of the probation violation hearing, however, the Browns’ attorney explained that the eight

cats in the front porch area in excess of the 105 cats the Browns were allowed to have

were not their cats. Instead, these cats were the property of another entity, which leased

this porch area.

         {¶100} The Browns argue they did not violate this condition because the eight

additional cats at the shelter during the September 2019 inspection in excess of the 105-

animal limit belonged to Purrfect Partners, a separate entity that the Browns do not own.

The Browns claim they leased this space for its separate and independent care of dying

cats. And absent these additional eight cats, the Browns did not exceed their 105-animal

limit.

         {¶101} Jacqueline Childers testified that she, as a Purrfect Partners board member,

leased the porch area from the Browns. Childers said her eight cats are confined to one

room. Judith Brown testified that they do not provide food or veterinary care for the cats

owned by Purrfect Partners.




                                             19
       {¶102} However, the written lease agreement does not require Purrfect Partners to

pay the Browns rent. Childers testified that she does not pay for the space in cash but

paid them by doing errands or services on their behalf.       Neither party to the lease,

however, maintained records of the services Childers performed.         Purrfect Partners

likewise did not pay for utilities.

       {¶103} The trial court judge responded, “I’m not buying that. * * * This was part of

the premises.”

       {¶104} “[T]he weight to be given the evidence and the credibility of the witnesses

are primarily for the trier of the facts.” State v. DeHass, 10 Ohio St.2d 230, 231, 227

N.E.2d 212 (1967). The trial court’s decision makes it clear that she did not give much

weight to Childers’ testimony. Instead, the court determined that the lease agreement

was a contrived way for the Browns to circumvent their community control conditions and

to care for more cats at their shelter.

       {¶105} We agree that the LCHS presented evidence showing that it was more

probable than not that the Browns had more than 105 cats at their shelter at the time of

the September 2019 inspection. Thus, this argument lacks merit, and the Browns’ fourth

and fifth assignments lack merit.

       {¶106} The trial court’s decision is affirmed.



TIMOTHY P. CANNON, P.J.,

MATT LYNCH, J.,

concur.




                                             20